Constitutionality of Affording Reduced Postal Rates to
Committees of the Major Political Parties
T he Postal Service acted within its authority, under 39 U.S.C. § 3626 and other applicable
statutes, w hen it limited special bulk third-class rates to com m ittees o f the m ajor
political parties.
An argum ent can be m ade that a differential postal rate subsidy is analogous to the
differential public cam paign financing restrictions upheld against constitutional chal­
lenge in Buckley v. Valeo, 424 U.S. 1 (1976); how ever, the subsidy differential at issue
here is m ore problem atic than the scheme held constitutional in Buckley, because it
significantly burdens m inor political parties w ithout giving them any countervailing
advantages.
An appropriations proviso that encourages a one-time adm inistrative differential among
political parties, and avow edly favors the m ajor parties at the expense o f all others,
may be more difficult to justify than the statutory scheme upheld in Buckley, w hich
was neutral in its long-term application.

January 4, 1980
M EM ORANDUM OPINION FOR
TH E POSTM ASTER G EN ER A L
This responds to your letter to the Attorney General asking our
advice concerning whether there is a failure of appropriations in FY
1980 for special third-class rates for political committees other than
those of the major parties, and if so, whether an adjustment of rates by
the Board of Governors under 39 U.S.C. §3627 to provide higher rates
for all other parties would raise serious constitutional questions. It is
our understanding that at the Board’s December meeting, it determined
that a failure of appropriations had occurred, and adjusted the rates for
parties other than the Republicans and Democrats to the regular com­
mercial rate, producing a differential of 5.3 cents per letter-size piece.
We concur that a failure of appropriations within the meaning of § 3627
has occurred. We conclude that the present rate differential between
the major parties and others is not clearly unconstitutional, although it
does raise a serious constitutional question.
I. Relevant Statutory Provisions and Their Legislative History
In 1978, 39 U.S.C. § 3626 was amended by adding a new subsection (e),
providing that third-class mail o f a “ qualified political committee”
shall be charged the rates currently in effect for third-class mail o f a

335

nonprofit organization. Pub. L. No. 95-593, 92 Stat. 2538. The amend­
ment went on to define qualified political committees as national or
state committees of “a political party.” The effect of this provision was
therefore to provide a substantial subsidy to political parties without
discriminating among them.
The Postal Service Appropriation Act, 1980, Pub. L. No. 96-74, 93
Stat. 562 (1979), added a proviso to the general appropriation for the
Postal Service:
[p]rovided, that no funds appropriated herein shall be
available for implementing special bulk third-class rates
for “qualified political committees” authorized by Public
Law 95-593, other than the National, State, or congres­
sional committee of a major or minor party as defined in
Public Law 92-178, as amended.
By referring to the definitions of the Presidential Election Campaign
Fund Act of 1971, the proviso limited appropriations to use for reduced
rates for parties receiving at least 5 percent of the popular vote in the
preceding presidential election, a category that in application includes
only the Democratic and Republican parties. See 26 U.S.C. §9002
(6)(7).
The source of the proviso was a floor amendment to the Appropria­
tions Act in the House of Representatives, see 125 Cong. Rec. H588896 (daily ed. July 13, 1979). Therefore, legislative history for it is
limited to the colloquy on the floor that day. The amendment origi­
nated as a proviso blocking appropriations of special rates for all quali­
fied political committees within the meaning of the 1978 legislation. Its
purpose was the straightforward one of ending a major subsidy to
political parties generally. The proposal sparked the immediate reaction
that it was unfair to allow special rates for such nonprofit groups as
special interest lobbyists, but to deny them to the major political par­
ties. Accordingly, an amendment to the amendment was offered in
order to preserve appropriations for the major parties. The technique
was to use the definitions of the election financing law, in recognition
that the effect of these definitions would be to allow appropriations for
special rates for the Republicans and Democrats, but not for other
parties. It was also made clear (after some confusion) that the effect of
the proviso would not be directly to ban reduced rates for parties other
than the major ones, but would be to trigger 39 U.S.C. §3627, authoriz­
ing rate adjustments in response to failed appropriations, “so that the
increased revenues received from the users of such class will equal the
amount for that class that the Congress was to appropriate.” Thus, it
seems beyond serious question that a failure of appropriations within

336

the meaning of § 3627 has occurred.1 In that event, the Postal Service
is charged with deciding whether to adjust the rates in question.
In making an adjustment decision, the Service is enjoined by 39
U.S.C. §403 not to “make any undue or unreasonable discrimination
among users of the mails, nor shall it grant any undue or unreasonable
preferences to any such user.” This general command to the Service
does not provide a clear answer to the problem at hand. For example,
since the Service has granted the nonprofit rate to the major parties,
minor parties can complain of discrimination; if the Service had ac­
corded all political committees the same rate, other users of the mails
might have complained that the Service was subsidizing the fringe
political parties at their expense. Therefore, the Service’s rate classifica­
tion seems to be within the bounds of reason. Moreover, 39 U.S.C.
§3621 requires the Service to set rates so that the mail pays its way in
light of estimated costs, income, and appropriations. The present rate
differential has that effect; it appears to be authorized.
II. The Constitutionality of Postal Rate Differences Among Categories of
Political Committees

Constitutional analysis must begin with Buckley v. Valeo, 424 U.S. 1
(1976), which upheld the constitutionality of the relevant provisions of
the Federal Election Campaign Act of 1971. The statute had the
present definitions of major and minor parties, along with a catchall
category for “new parties,” including all parties receiving less than 5
percent of the vote in the last election. 26 U.S.C. § 9002(8). The statute
granted minor parties a ratio of the funds available to a major party
depending on the ratio of their votes in the last election to those of the
major parties. New parties would receive no money before the general
election, but any candidate receiving 5 percent of the popular vote
could receive post-election payments on the formula for the minor
parties.
The Court upheld this part of the statute against an argument that it
violated the equal protection principle of the Fifth Amendment. The
Court began by reviewing its strict standard of review for direct re­
strictions on access to the electoral process, such as ballot qualifica­
tions.2 The Court immediately distinguished the public financing provi­
sions before it from the direct burdens on a candidate’s ability to run
for office in the ballot qualification cases, on the ground that public
financing is less restrictive of access to the electoral process.
1See also Association o f American Publishers, Inc. v. Governors o f U.S. Postal Service. 485 F.2d 768,
776 (D .C . Cir. 1973).
2 These restrictions require the presence o f a “ vital" governm ental interest that is "achieved by a
means that does not unfairly o r unnecessarily burden eith er a m inority party's or an individual
candidate's equally im portant interest in the continued availability o f political op p o rtu n ity ," 424 U.S.
at 94.

337

Accordingly, it stated a somewhat weaker standard of review for
such indirect political restrictions as public campaign financing:
Congress enacted . . . [the statute] in furtherance of suf­
ficiently important governmental interests and has not un­
fairly or unnecessarily burdened the political opportunity
of any party or candidate.
424 U.S. at 95-96.
The Court was unmoved by the objections to the statute that minor
parties receive less money than major ones, that new parties can re­
ceive only post-election funds, and that parties with less than 5 percent
of the vote receive nothing. The Court emphasized that major parties
suffer concomitant disadvantages in spending ceilings in return for
public financing, and that minor parties remain free to raise money up
to the spending limit for the major parties. The Court found sufficiently
important governmental interests in eliminating the improper influence
of large private contributions and in conserving public money through
denial of funds to parties unable to demonstrate a modicum of support.
At the same time, the Court thought that the statute did not unduly
inhibit the opportunity of minor parties to become major ones if they
could obtain enough private support.
The Court found the 5 percent threshold requirement for funding to
be rational, citing Jenness v. Fortson, 403 U.S. 431 (1971), which upheld
a requirement that candidates obtain signatures of 5 percent of eligible
voters in order to be placed on the ballot. In Jenness, the Court had
distinguished Williams v. Rhodes, 393 U.S. 23 (1968), in which the
Court invalidated a set of Ohio restrictions on ballot access that made it
very difficult for any party other than the Republicans and Democrats
to reach the ballot. In discussing Jenness, the Court referred to thresh­
old requirements as serving a public interest against providing “artificial
inventives to ‘splintered parties and unrestrained factionalism.’ ” Thus a
respectable argument can be made that the postal rate differential is
constitutional. Mail subsidies, like campaign financing, are expenditures
of public money; Buckley allows reasonable classifications designed to
protect the public fisc.
On the other hand, several factors make it more difficult to justify
postal rate differentials than the campaign financing statute. First, there
is no retroactivity provision by which a small party, by receiving 5
percent of the popular vote in the forthcoming election, can receive
post-election funds. Second, there is no countervailing disadvantage for
major parties, such as the campaign spending limits, in return for the
postal rate subsidy they receive. Third, as Buckley emphasized, the
campaign financing statute does not interfere with the capacity of small
parties to become large ones through private fundraising, and perhaps
even to qualify for federal campaign funds. In contrast, a postal rate
differential directly impedes a major technique by which a small party
338

might attempt to increase popular support. Furthermore, postal rate
disparity costs new parties relatively more money as the size o f their
mailings increases—the better they do, the more they are disadvantaged
in comparison to the major parties. Thus it seems substantially more
difficult to justify postal rate differentials than the campaign financing
statute upheld in Buckley. It is also significant that, as shown by com­
parison of two of the ballot restriction cases, Jenness and Williams, the
acceptability of particular restraints is a matter of degree. Large rate
differentials are harder to justify than small ones.
One final topic deserves mention. In Buckley, the Court was review­
ing the structure of a statute; here we are concerned with an appropria­
tions proviso encouraging administrative differentials among parties.
Although the Court in Buckley was aware that no minor parties would
qualify in 1976, so that funds would be available only to Democrats and
Republicans in that election, it was reviewing a statutory scheme that
was neutral in its long-term application because it would remain avail­
able to third parties that might arise over time. That is not our situa­
tion. In the case at hand, because the statutory proviso is in an appro­
priation, it is effective only for this fiscal year, and an election year at
that. The fact is inescapable that it fosters a one-time differential that
would favor the major parties at the expense o f all others.
In conclusion we believe that a respectable argument can be made
that Buckley v. Valeo justifies a postal rate differential. Nevertheless,
there is serious constitutional jeopardy in the present rate differential,
which significantly burdens small parties in comparison to the major
ones.
J o h n M. H a r m o n
Assistant Attorney General
Office o f Legal Counsel

339